TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00786-CR







William Cornelius Green, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 46,815, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING







William Cornelius Green appeals from an order revoking the community
supervision imposed following his conviction for aggravated assault.  See Tex. Penal Code Ann.
§ 22.02 (West 1994).  The sentence is imprisonment for ten years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the
appeal.

The order revoking community supervision is affirmed. (1)



	                                                                       


	Lee Yeakel, Justice

Before Justices Jones, Yeakel and Patterson

Affirmed

Filed:   April 27, 2000

Do Not Publish
1.        The motion to dismiss the appeal filed by substitute counsel was not signed by appellant and
is dismissed.  See Tex. R. App. P. 42.2(a).